 144DECISIONSOF NATIONALLABOR RELATIONS BOARDBorden,Inc.,Dairy&Services DivisionandTruckDrivers and Helpers Local Union No.728, Affiliat-edWith the International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica.Case 10-CA-8493December 11, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSUpon a charge filed on July 30, 1970, and anamended charge filed on August 18, 1970, by TruckDrivers and Helpers Local Union No. 728, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, and duly served on Borden,Inc.,Dairy & Services Division, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on August 20, 1970,againstRespondent, alleging that Respondent hadengaged inand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1), and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the Respondentand the Charging Party.With respect to the unfair labor practices, thecomplaint alleges that on or about June 30, 1970,following a Board election conducted under thesupervision of the Regional Director for Region 10,the Board certified the Union in Case 1 O-RC-7883 asthe exclusive collective-bargaining representative ofRespondent'semployeesintheunitfoundappropriate; 1 and that, commencing on or about July22, 1970, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On August 31, 1970,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint and submitting an affirmative defense. Foritsaffirmative defense Respondent alleges that theelection conducted by the Board on September 19,1969,was not conducted in accordance with thelaboratory conditions required for a fair election andthat therefore the election is not valid and the UnioniOfficial notice is taken ofthe recordin the representation proceeding,Case 10-RC-7883 reported at 184NLRB No 43, as theterm "record" isdefined in Section 102 68 and 102 69(f) of the Board's Rules andRegulations,Series 8, as amendedSeeLTV Electrosystems, Inc,166NLRB 938, enfd 388 F2d 683 (C A 4, 1968),Golden AgeBeverage Co,does not represent an uncoerced majority of employ-ees under the Act.On September 15, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment,assertingthat the Respondent,by its answer, is attempting to relitigate the issueswhich were litigated and determined in the represen-tation proceeding and that thereare no issuesof fact orlaw requiring a hearing in the instant proceeding.Subsequently, on September 22, 1970, the Boardissued anorder transferring the proceeding to theBoard and a Notice to Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its response, Respondent contends that the issuesraisedby the complaint in this case should bedetermined only after a full hearing is conductedaffording Respondent an appropriate opportunity topresent its evidence through development of a properrecord in an adversary proceeding and to present itsposition on the law from the testimony adduced. Bythis assertion, and more specifically by Respondent'sdenial of each and every allegation of paragraphs 7, 9,and 12 of the complaint, and by a separate paragraphdesignated "AffirmativeDefenses," Respondent isattempting to relitigate the issues which it raised in therepresentation proceeding, Case 10-RC-7883, andwhich, following a hearing before a Hearing Officer ofthe Board, were determined in the Board's Decisionand Certification of Representative, reported at 184NLRB No. 43.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigation in anunfair labor practicecase of issueswhich were orcould have been litigated in a prior representationproceeding.2 Inasmuch as the Respondent has had inthe representation case the opportunity to litigate theissues raised in its response to Notice to Show Causeand as the Respondent does not offer to adduce at ahearing any newly discovered or previously unavaila-167 NLRB 151,Intertype Co v Penello,269 F Supp. 573 (D.C. Va., 1967),FollettCorp,etal,164NLRB378, enfd.397 F 2d 91 (CA 7,1968),Section 9(d) of the NLRA2SeePittsburghPlateGlassCo v N L R B,313 U.S 146, 162, (1941);Rules and Regulations of the Board,Section 102.67 (f) and102 69(c).187 NLRB No. 18 BORDEN, INC.ble evidence,or allege that any special circumstancesexisthereinwhich would require the Board toreexamine the decision made in the representationproceeding,we find that the Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding.We shall,therefore,grant the Motion for Summary Judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent,a New Jersey corporation, with plantslocated at Savannah,Statesboro,Vidalia,Glennville,and Claxton,Georgia,is engaged in the processingand sale ofmilk,milk products,and ice cream.Respondent,during thepast calendaryear,whichperiod is representative of all times material herein,sold and shipped productsvalued in excessof $50,000directly tocustomers located outside the State ofGeorgia.We find,on the basisof theforegoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Actand that itwilleffectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTruckDrivers andHelpers Local Union No. 728,affiliatedwith theInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America is a labor organization within the meaningof Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tuteaunit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of the Respondent working in thetruck, plant,shipping department,and cabinetmaintenance employed at the Savannah, Georgiaplant,and all ice cream salesmen, milk-retailsalesmen and milk wholesale route salesmen,utilityreliefemployees located at Savannah,Statesboro,Vidalia,Glennville andClaxton,Georgia,EXCLUDINGallother employeeslocated at Savannah,Statesboro,Vidalia,Glenn-villeand Claxton,Georgia,including territory145salesmen,wholesale superintendent,wholesale icecream supervisors,wholesalemilk supervisors,retain milk supervisors,head shipping departmentclerk, office employees,clerical employees,profes-sional employees,technical employees,guards,and supervisors as defined in the Act.2.The certificationOn September 19, 1969, a majorityof the employeesof Respondent in said unit,in a secret ballot electionconducted under the supervisionof theRegionalDirector forRegion 10,designatedthe Unionas theirrepresentative for the purpose of collective bargainingwith the Respondent.The Unionwas certified as thecollective-bargaining representative of the employeesin said unit on June 30,1970, and the Union continuesto be suchrepresentative.B.TheRequest to Bargainand Respondent'sRefusalCommencingon or aboutJuly 7, 1970, and at alltimes thereafter, the Unionhas requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representativeof all the employ-ees in the above-described unit.Commencing on orabout July 22,1970, and continuing at all timesthereafter to date,the Respondent has refused, andcontinues to refuse, to recognize and bargainwith theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly,we find thattheUnion was dulycertifiedby theBoard as the collective-bargainingrepresentative of the employees of Respondent in theappropriate unit described above in the Board'scertification,and that theUnionat all times sinceJune 30,1970, has been and now is the exclusivebargaining representative of all the employees in theaforesaid unit within the meaning of Section 9(a) ofthe Act. We furtherfind that Respondent has, sinceJuly 22, 1970, refusedto bargaincollectively in theappropriateunit,and that,by suchrefusal,Respon-dent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and, upon request, bargaincollectively with the Union as the exclusive represent-ative of all employees in the appropriate unit and, ifan understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Borden, Inc., Dairy & Services Division, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Truck Drivers and Helpers Local Union No.728, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica, is a labor organization within themeaning of Section 2(5) of the Act.3.All employees of the Respondent working in thetruck, plant, shipping department, and cabinet main-tenance employed at the Savannah, Georgia plant,and all ice creamsalesmen,milk-retail salesmen andmilk wholesale route salesmen, utility relief employeeslocated at Savannah, Statesboro, Vidalia, Glennvilleand Claxton,Georgia,EXCLUDING all otheremployees located at Savannah, Statesboro, Vidalia,Glennville and Claxton, Georgia, including territorysalesmen,wholesale superintendent, wholesale icecream supervisors, wholesale milk supervisors, retailmilk supervisors, head shipping department clerk,office employees, clerical employees, professionalemployees, technical employees, guards, and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since June 30, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 22, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hadengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act and therebyengaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Borden, Inc., Dairy & Services Division, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Truck Drivers and HelpersLocal Union No. 728, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All employees of the Respondent working in thetruck, plant, shipping department, and cabinetmaintenance employed at the Savannah, Georgiaplant,and all ice creamsalesmen,milk-retailsalesmen and milk wholesale route salesmen,utilityreliefemployees located at Savannah,Statesboro,Vidalia,Glennville andClaxton,Georgia,EXCLUDING all other employeeslocated at Savannah, Statesboro, Vidalia, Glenn-villeand Claxton, Georgia, including territorysalesmen, wholesale superintendent, wholesale icecream supervisors,wholesalemilk supervisors,retailmilk supervisors, head shipping departmentclerk, office employees, clerical employees, profes-sional employees, technical employees, guards,and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act. BORDEN, INC.2.Take thefollowing affirmativeaction which theBoard findswill effectuatethe policies of the Act:(a)Upon request,bargainwith the above-namedlabor organizationas the exclusiverepresentative ofall employees in theaforesaidappropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embodysuchunderstanding in asigned agreement.(b)Postat itsSavannah,Statesboro,Vidalia,Glennville, and Claxton, Georgia, plants copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 10, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive daysthereafter, in conspicu-ous places, includingallplaceswhere notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondentto insurethat saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 10, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, thewords in thenotice reading "Posted byOrder of the National Labor RelationsBoard," shall be changed to read"Posted Pursuant to a Judgment of the UnitedStatesCourt of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIXNotice To EmployeesPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withTruck Drivers and Helpers Local Union No. 728,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.147WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement. The bargaining unit is:All employees of the Respondent workingin the truck, plant, shipping department, andcabinet maintenance employed at the Savan-nah, Georgia plant, and all ice cream sales-men, milk-retail salesmen and milk wholesaleroute salesmen, utility relief employees locat-ed at Savannah, Statesboro, Vidalia, Glenn-ville and Claxton, Georgia, EXCLUDINGallother employees located at Savannah,Statesboro, Vidalia, Glennville and Claxton,Georgia, including territory salesmen, whole-salesuperintendent,wholesale ice creamsupervisors, wholesale milk supervisors, retailmilk supervisors, head shipping departmentclerk, office employees, technical employees,guards, and supervisors as defined in the Act.BORDEN, INC., DAIRY &SERVICES DIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet,NE.,Atlanta,Georgia 30308, Telephone404-526-5760.